     Case 4:19-cv-03917 Document 18 Filed on 06/01/20 in TXSD Page 1 of 10
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                                                                        June 01, 2020
                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                            HOUSTON DIVISION



BRANDON WILLIS,                       §
TDCJ #2245660,                        §
                                      §
                  Petitioner,         §
                                      §
v.                                    §
                                      §        CIVIL ACTION NO. H-19-3917
LORIE DAVIS, Director,                §
Texas Department of Criminal          §
Justice - Correctional                §
Institutions Division,                §
                                      §
                  Respondent.         §



                      MEMORANDUM OPINION AND ORDER



      Brandon Willis (TDCJ #2245660) has filed a Petition for a Writ

of Habeas Corpus By a Person in State Custody ("Petition") (Docket

Entry No. 1) to challenge three prison disciplinary convictions

entered against him while incarcerated by the Texas Department of

Criminal Justice - Correctional Institutions Division              ("TDCJ").

Now pending is Respondent         [Lorie]   Davis's Motion for Summary

Judgment With Brief in Support ("Respondent's MSJ") (Docket Entry

No. 15).    Willis has not filed a reply and his time to do so has

expired.   After reviewing all of the pleadings, the administrative

records, and the applicable law, the court will grant Respondent's

MSJ and will dismiss this case for the reasons explained below.
     Case 4:19-cv-03917 Document 18 Filed on 06/01/20 in TXSD Page 2 of 10



                              I.    Background

     Willis is currently imprisoned in TDCJ as the result of two

cases from Brazos County,          Texas,   in which he was convicted of

burglary of a building and possession of a controlled substance. 1

Willis does not challenge any of his underlying convictions here.

Instead, Willis seeks relief in the form of a federal writ of

habeas corpus to challenge three prison disciplinary convictions

that were entered against him on the same day at the Darrington

Unit, where he is currently confined. 2

     According      to    administrative      records   provided    by   the

respondent, Wilson was charged in three prison disciplinary cases

(Nos. 20190273523,       20190274538, and 20190274550) with violating

prison rules on three separate occasions by refusing to attend an

academic program that he was enrolled in without a legitimate

excuse. 3     After considering the offense reports and supporting

documentation in the form of class turn-out rosters showing that

Willis was enrolled, but failed to attend the academic programs as



      Petition, Docket Entry No. 1, p. 2; TDCJ Commitment Inquiry,
      1

Exhibit A to Respondent's MSJ, Docket Entry No. 15-1, p. 2 (listing
convictions in Case Nos. 18-02890-CRF-85 and 18-01302-CRF-85). For
purposes of identification all page numbers reference the
pagination imprinted at the top of the page by the court's
Electronic Case Filing ("ECF") system.
     2
          Petition, Docket Entry No. 2, pp. 1, 5 1 17.

      TDCJ Offense Report, Docket Entry No. 16-2, p. 7; TDCJ
      3

Offense Report, Docket Entry No. 16-3, p. 7; TDCJ Offense Report,
Docket Entry No. 16-4, p. 7.
                                      -2-
    Case 4:19-cv-03917 Document 18 Filed on 06/01/20 in TXSD Page 3 of 10



alleged, the disciplinary hearing officer found Willis guilty in

all three cases following a hearing on July 18, 2019. 4           Although

Willis was represented by counsel substitute at the hearing, who
asked for    leniency   on his behalf,       records   show that Willis
"declined to attend."5

     Because Willis was convicted of three separate offenses, the
disciplinary hearing officer imposed punishment that was slightly
more severe in each case.       As a result of his conviction in Case
No. 20190273523, Willis lost commissary, recreation, and telephone

privileges   for   30    days    and   was   reduced    in    time-earning
classification from Ll to L2. 6    In Case No. 20190274538 Willis lost

commissary, recreation, and telephone privileges for 30 days and
forfeited 15 days of previously earned good-time credit. 7          In Case
No. 20190273550, Willis lost recreation privileges for 15 days,
commissary and telephone privileges for 45 days, forfeited 30 days


     4
      TDCJ Disciplinary Report and Hearing Record, State Court
Records ("SCR") Attachment 2, Docket Entry No. 16-2, p. 3; TDCJ
Disciplinary Report and Hearing Record, SCR Attachment 3, Docket
Entry No. 16-3, p. 3; TDCJ Disciplinary Report and Hearing Record,
SCR Attachment 4, Docket Entry No. 16-4, p. 3.
     5TDCJ Disciplinary Report and Hearing Record, SCR Attachment 2,
Docket Entry No. 16-2, pp. 3-4; TDCJ Disciplinary Report and Hearing
Record, SCR Attachment 3, Docket Entry No. 16-3, pp. 3-4; TDCJ
Disciplinary Report and Hearing Record, SCR Attachment 4, Docket
Entry No. 16-4, pp. 3-4.
     6
      TDCJ Disciplinary Report and Hearing Record, SCR Attachment 2,
Docket Entry No. 16-2, p. 3.
     7
      TDCJ Disciplinary Report and Hearing Record, SCR Attachment 3,
Docket Entry No. 16-3, p. 3.
                                   -3-
     Case 4:19-cv-03917 Document 18 Filed on 06/01/20 in TXSD Page 4 of 10



of good-time credit, 8 and was reduced further in time-earning

classification from L2 to L3. 9

     Willis argues that he was denied due process in connection

with these disciplinary convictions because he was "excluded" from

the proceedings and not allowed to call a school counselor as a

witness. 10     Although Willis provides no further details, the school

counselor reportedly would have testified that Willis "should not

have received any disciplinary cases." 11       The respondent moves for

summary judgment, arguing that Willis's claims are without merit

and that he is not entitled to federal habeas relief under the

legal standard that applies to prison disciplinary proceedings. 12


                   II.   Prison Disciplinary Proceedings

      An inmate's rights in the prison disciplinary setting are

governed by the Due Process Clause of the Fourteenth Amendment to


      TDCJ Disciplinary Report and Hearing Record, SCR Attachment 4,
      8

Docket Entry No. 16-4, p. 3.
      9
          Id.

      10
           Petition, Docket Entry No. 1, pp. 6-7.

      nsee id.

      Respondent's MSJ, Docket Entry No. 15, pp. 17-21.
      12
                                                                The
respondent also argues that Willis did not sufficiently exhaust
administrative remedies with respect to two of his cases (Nos.
20190273523 and 20190274538), reasoning further that his claims are
procedurally barred where these convictions are concerned. See
Respondent's MSJ, Docket Entry No. 15, pp. 13-17. Because Willis's
claims are without merit for other reasons advanced by the
respondent, the court does not address these arguments at this
time.
                                    -4-
     Case 4:19-cv-03917 Document 18 Filed on 06/01/20 in TXSD Page 5 of 10



the United States Constitution.             See Wolff v. McDonnell, 94 S. Ct.

2963, 2974-75 (1974).            Prisoners charged with institutional rules

violations are entitled to rights under the Due Process Clause only

when the disciplinary action may result in a sanction that will

infringe upon a constitutionally protected liberty interest.                     See

Sandin v. Conner, 115 S. Ct. 2293, 2302 (1995).                   A Texas prisoner

cannot    demonstrate        a    Due    Process     violation    in   the   prison

disciplinary       context       without    first    satisfying     the   following

criteria:     (1) he must be eligible for early release on the form of

parole known as mandatory supervision; and                 (2) the disciplinary

conviction at issue must have resulted in a loss of previously

earned good-time credit.           See Malchi v. Thaler, 211 F.3d 953, 957-

58 (5th Cir. 2000); see also White v. Jenkins, 735 F. App'x 855,

856 (5th Cir. 2018) (per curiam) ("A [Texas) prisoner who is not

eligible for release on mandatory supervision has no constitutional

expectancy of early release and so has no protected liberty

interest in his good time credits.") (citation omitted).


A.   Loss of Privileges and Reductions in Classification

     To the extent that Willis lost recreation, commissary, and

telephone privileges,            this type of sanction does not pose an

"atypical"        or   "significant"         hardship      that     implicates     a

constitutionally       protected liberty            interest.     See Madison v.

Parker,     104    F.3d   765,     768     (5th   Cir.   1997)    (observing   that

limitations imposed on commissary privileges and temporary cell

                                           -5-
     Case 4:19-cv-03917 Document 18 Filed on 06/01/20 in TXSD Page 6 of 10



restrictions are "merely changes in the conditions of [an inmate's]

confinement and      do    not     implicate   due     process    concerns").      In

addition, reductions in a Texas prisoner's classification status

and the potential impact on his ability to earn good-time credit

are not protected by the Due Process Clause.              See Malchi, 211 F.3d

at 958;    Luken    v.    Scott,    71   F.3d 192,      193   (5th    Cir. 1995).

Accordingly,   Willis cannot demonstrate that his constitutional

rights were violated in connection with these forms of punishment.


B.   Loss of Previously Earned Good-Time Credit

     Two of the disciplinary convictions entered against Willis

resulted in the loss of previously earned good-time credit in the

amount of 15 days (No. 20190274538) and 30 days (No. 20190274550) . 13

Because    Willis   is     eligible      for   early    release      on   mandatory

supervision, prison officials were required to afford him with due

process before taking any of his good-time credit.                See Malchi, 211

F.3d at 959.

     The   Supreme Court has observed that                prison     disciplinary

proceedings "take place in a closed, tightly controlled environment

peopled by those who have chosen to violate the criminal law and

who have been lawfully incarcerated for doing so."                        Wolff,   94

S. Ct. at 2977.     Because disciplinary proceedings are not criminal



     13
       TDCJ Disciplinary Report and Hearing Record, SCR Attachment 3,
Docket Entry No. 16-3, p. 3; TDCJ Disciplinary Report and Hearing
Record, SCR Attachment 4, Docket Entry No. 16-4, p. 3.
                                         -6-
      Case 4:19-cv-03917 Document 18 Filed on 06/01/20 in TXSD Page 7 of 10



prosecutions, "the full panoply of rights due a defendant in such

proceedings does not apply."          Id. at 2975.     Therefore, the minimum

amount     of    procedural     due   process   is   generally   limited   to:

(1) advance written notice of the disciplinary charges at least 24

hours before a disciplinary hearing;            ( 2) an opportunity to call

witnesses and present documentary evidence (when the presentation

is not unduly hazardous to institutional safety and correctional

goals);    and    (3) a written statement by the factfinder of the

evidence relied upon and the reason for the disciplinary action.

See id. at 2978-80; see also Morgan v. Quarterman, 570 F.3d 663,

668    (5th     Cir.    2009)   (articulating    the   minimum   requirements

established in Wolff).          In addition, due process requires at least

"some evidence to support the findings made in the disciplinary

hearing."       Superintendent, Massachusetts Correctional Institution,

Walpole v. Hill, 105 S. Ct. 2768, 2775 (1985).

      Willis does not dispute that he received adequate written

notice of the charges for each of the disciplinary cases lodged

against him.           Likewise,   Willis does not dispute that he was

provided written statements that referenced the evidence relied

upon by the disciplinary hearing officer and his reasons for the

punishment imposed.14           Because those written statements further

reflect that the hearing officer based his decision on the charging


      TDCJ Disciplinary Report and Hearing Record, Docket Entry
      14

No. 16-3, pp. 3-4; TDCJ Disciplinary Report and Hearing Record,
Docket Entry No. 16-4, pp. 3-4.
                                        -7-
    Case 4:19-cv-03917 Document 18 Filed on 06/01/20 in TXSD Page 8 of 10



officer's offense report and supporting documentation showing that

Willis was enrolled in but failed to attend an academic program as

charged, the convictions were supported by sufficient evidence.

See Hudson v. Johnson,      242 F.3d 534,          536-37     (5th Cir. 2001)

(holding that information provided in a written offense report,

standing alone, can satisfy the "some evidence" standard to support

a prison disciplinary conviction) (citing McPherson v. McBride, 188

F.3d 784, 786 (7th Cir. 1999) (information contained in a conduct

report is alone "some evidence" of guilt)).

     Although    Willis    alleges     he    was     "excluded"       from   the

disciplinary hearing      and   denied     the   right   to    call   a   school

counselor as a witness, records show that he "declined to attend"

the proceeding.15      Records of the investigation also show that

Willis    "declined"   to be interviewed by his appointed counsel

substitute before the hearing and that he did not offer a statement

on his own behalf or request any witnesses. 16

     Willis,    who has not responded to the motion for summary

judgment, does not demonstrate that he was denied an opportunity to

be heard or to call witnesses at the disciplinary proceeding.                 He

has not otherwise provided any details about what he would have


     15
       TDCJ Disciplinary Report and Hearing Record, SCR Attachment 3,
Docket Entry No. 16-3, pp. 3-4; TDCJ Disciplinary Report and Hearing
Record, SCR Attachment 4, Docket Entry No. 16-4, pp. 3-4.
      TDCJ Service Investigation Work Sheet, SCR Attachment 3,
     16

Docket Entry No. 16-3, pp. 5-6; TDCJ Service Investigation Work
Sheet, SCR Attachment 4, Docket Entry No. 16-4, pp. 5-6.
                                     -8-
    Case 4:19-cv-03917 Document 18 Filed on 06/01/20 in TXSD Page 9 of 10



said at the hearing if he had elected to attend, and he has not

provided any   kind of statement from the school counselor who

reportedly would have testified on his behalf.        "Claims of uncalled

witnesses are disfavored, especially if the claim is unsupported by

evidence indicating the witnesses's willingness to testify and the

substance of the proposed testimony."       Gregory v. Thaler, 601 F.3d

347, 353 (5th Cir. 2010) (citing Harrison v. Quarterman, 496 F.3d

419, 428 (5th Cir. 2007)).      Absent an account of what Willis and

his uncalled witness would have said and how it would have made a

difference during the disciplinary proceeding, Willis's claim is

conclusory and insufficient to establish that a constitutional

violation occurred.     See Ross v. Estelle, 694 F.2d 1008, 1012 (5th

Cir. 1983) (emphasizing that "mere conclusory allegations do not

raise a constitutional issue in a habeas proceeding")                (citing

Schlang v. Heard, 691 F.2d 796, 798 (5th Cir. 1982) (collecting

cases)). Because Willis has        not established a       constitutional

violation   under   these   circumstances,      the   court   will    grant

Respondent's MSJ and the Petition will be dismissed.


                 III.   Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a final order that is adverse to the petitioner.                   A

certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a constitutional

                                   -9-
    Case 4:19-cv-03917 Document 18 Filed on 06/01/20 in TXSD Page 10 of 10



right," 28 U.S.C. § 2253(c) (2), which requires a petitioner to

demonstrate that    "reasonable jurists would find the district

court's assessment of the constitutional claims debatable or

wrong."    Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004) (quoting

Slack v.   McDaniel, 120 S. Ct. 1595, 1604 (2000)).              The court

concludes that jurists of reason would not debate the assessment of

the petitioner's claims or whether the petitioner has demonstrated

the violation of a constitutional right.        Therefore, a certificate

of appealability will not issue.


                      IV.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.     The Petition for a Writ of Habeas Corpus By a
            Person in State Custody filed by Brandon Willis
            (Docket Entry No. 1) is DENIED, and this action
            will be dismissed with prejudice.

     2.     A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the petitioner.

     SIGNED at Houston, Texas, on this the 1st day of June, 2020.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -10-
